
	
		I
		111th CONGRESS
		1st Session
		H. R. 2569
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Wu (for himself,
			 Mr. Gordon of Tennessee,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Lipinski, and
			 Mr. Carnahan) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To reauthorize surface transportation research,
		  development, and technology transfer activities, and for other
		  purposes.
	
	
		1.FindingsCongress finds the following:
			(1)A comprehensive and coordinated research
			 agenda is required to guide all Department of Transportation research,
			 development, and technology transfer programs on the focus areas of livability,
			 sustainability, and performance for the surface transportation system. The
			 Department currently lacks a research, development, and technology transfer
			 strategic plan with quantifiable goals, expected outcomes, implementation
			 strategies, and performance measures.
			(2)The surface transportation sector
			 contributes 28 percent of the total United States carbon emissions. To mitigate
			 the impact of the surface transportation sector on the climate, the
			 Department’s Office of Climate Change and Environment should increase research
			 efforts on effective strategies to reduce emissions from surface transportation
			 infrastructure.
			(3)Coordinated research and technology
			 transfer on pavement and paving practices is essential to developing roads that
			 are more durable, consume less energy in construction and maintenance, and are
			 less disruptive to the environment.
			(4)Technology transfer is an integral part of
			 research and engineering. Additional efforts are required to ensure that
			 successful research results are deployed to the field.
			(5)The University Transportation Center (UTC)
			 program conducts important research and trains future transportation
			 professionals. However, the system could be better integrated into the
			 Department of Transportation research and development activities.
			2.Strategic
			 plan
			(a)In
			 generalThe Administrator
			 shall develop annually a comprehensive strategic plan to guide surface
			 transportation research, development, and technology transfer activities within
			 and funded by the Department for the 3-year period beginning with the upcoming
			 fiscal year. Such strategic plan shall include—
				(1)the focus areas of
			 national importance that such activities will address, including community
			 livability, sustainability, and performance measures for transportation
			 systems;
				(2)quantifiable
			 goals, expected outcomes, implementation strategies, timetables, and
			 performance measures for each such focus area;
				(3)the identification
			 of stakeholders and their role in identifying research needs and priorities;
			 and
				(4)specific
			 activities for technology transfer and the application and utilization of
			 research results.
				(b)SubmissionBeginning
			 with the first submission after the date of enactment of this Act of the
			 President’s annual budget request to Congress, and annually thereafter, the
			 Administrator shall submit to the appropriate congressional committees the
			 strategic plan developed under
			 subsection (a) and shall make such plan
			 available to the public on the Administration’s Web site.
			3.UTC program
			 management
			(a)Review
			 Process
				(1)In
			 generalThe Administrator shall develop and execute a review
			 process to assess the performance of each UTC.
				(2)Review
			 criteriaNot later than 1 year after the date of enactment of
			 this Act, the Administrator shall develop and make available to UTCs and the
			 public the criteria that will be used in the review process under paragraph
			 (1). Such criteria shall, at a minimum, be consistent with the performance
			 measures identified in the strategic plan under
			 section 2.
				(3)TimingThe
			 Administrator shall develop and execute the review process under paragraph (1)
			 in such a manner that all UTCs are reviewed during a 3-year period with the
			 number of UTCs being reviewed dispersed evenly throughout such period.
				(4)TransparencyThe
			 Administrator shall make results of the review process for each UTC available
			 to the public on the Administration’s Web site.
				(b)Internship Grant
			 ProgramTo carry out the objective of expanding the
			 transportation-related scientific and technical workforce, the Administrator
			 may establish a grant program to fund internships for students participating in
			 the UTC program at State departments of transportation, metropolitan planning
			 organizations, and other appropriate organizations as identified by the
			 Administrator.
			(c)Reports
				(1)AnnualThe
			 Administrator shall submit to the appropriate congressional committees and make
			 available to the public on the Administration’s Web site an annual report on
			 the UTC program, detailing—
					(A)the activities of
			 the UTCs during the previous year and how such activities reflect the
			 priorities in the strategic plan;
					(B)the results of the
			 reviews conducted during the previous year;
					(C)the progress of
			 UTCs toward meeting the goals and performance measures identified in the
			 strategic plan developed under
			 section 2; and
					(D)information about
			 any grants awarded under
			 subsection (b).
					(2)Matching fund
			 recommendationWithin 6 months after the date of enactment of
			 this Act, the Administrator shall submit a report to the appropriate
			 congressional committees with recommendations concerning the appropriate
			 requirement under section 5506(j) of title 49, United States Code, for the
			 Federal share of costs for activities carried out using a grant awarded under
			 section 5506 of such title.
				(3)Extension
			 Centers
					(A)In
			 generalWithin 6 months after the date of enactment of this Act,
			 the Administrator, in consultation with the Director of the National Institute
			 of Standards and Technology, shall submit a report to Congress on how best to
			 strengthen facilitation of transportation-related technology transfer,
			 including through the potential establishment of transportation technology
			 extension centers at UTCs.
					(B)ContentsIn
			 such report, the Administrator shall—
						(i)assess the role of
			 UTCs to enable workforce education in their regional transportation communities
			 and to promote the deployment and transfer of new transportation technology,
			 tools, techniques, and methods; and
						(ii)include an
			 operational plan, identify the recipients of technical assistance provided by
			 UTCs, and identify the needs of those recipients.
						4.Visiting committee
			 on transportation research
			(a)In
			 generalThe Secretary shall
			 establish a visiting committee on surface transportation research (in this Act
			 referred to as the Committee), which shall review and make
			 recommendations regarding the quality of the surface transportation research,
			 development, and technology transfer activities being carried out by the
			 Department, including the development and execution of the strategic plan under
			 section 2 and the coordination of such
			 activities by the Administrator.
			(b)MembershipThe
			 Committee shall be composed of 15 members appointed by the Secretary. In making
			 such appointments, the Secretary shall—
				(1)consider
			 recommendations submitted by the National Academies, professional societies,
			 business associations, labor associations, and other appropriate
			 organizations;
				(2)to the extent
			 practicable, ensure that members do not have any conflicts of interest;
				(3)not appoint
			 employees of the Federal Government;
				(4)ensure that
			 members are eminent in relevant fields, such as transportation research,
			 transportation engineering, product development, labor, education,
			 transportation consulting, environment, or State or local government;
			 and
				(5)select members to
			 provide adequate representation of a cross-section of—
					(A)surface
			 transportation researchers, decisionmakers at the State and local levels of
			 government, transportation practitioners, and others in the transportation
			 research, development, and technology user community; and
					(B)expertise in the
			 focus areas of national importance.
					(c)Terms
				(1)In
			 generalEach member of the Committee shall be appointed for a
			 term of 3 years, except as provided in paragraphs (2) and (3).
				(2)Terms of initial
			 appointeesAs designated by the Secretary at the time of
			 appointment, of the members first appointed—
					(A)5 members shall be
			 appointed for a term of 1 year;
					(B)5 members shall be
			 appointed for a term of 2 years; and
					(C)5 members shall be
			 appointed for a term of 3 years.
					(3)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of such term.
				(4)RotationAny
			 person who has completed 2 consecutive full terms of service on the Committee
			 shall thereafter be ineligible for appointment during the 1-year period
			 following the expiration of the second such term.
				(d)Meetings
				(1)In
			 generalThe Committee shall meet at least twice each year at the
			 call of the Chairperson and, in addition, whenever one-third of the members of
			 the Committee so request in writing.
				(2)NoticeEach
			 member of the Committee shall be given appropriate notice of the call of such
			 meeting not less than 15 days prior to any meeting, whenever possible.
				(3)Virtual
			 meetings; teleconferencesThe Committee may conduct meetings
			 using electronic methods if each member may fully participate in the
			 deliberations of the Committee in realtime.
				(e)QuorumA
			 majority of the members of the Committee shall constitute a quorum.
			(f)Rates of pay;
			 travel expensesEach member
			 shall serve without pay, except that each member shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions under subchapter I of chapter 57 of title 5, United States
			 Code.
			(g)Subcommittees
				(1)Executive
			 committeeThe Committee shall have an executive committee and may
			 delegate to it or to the Secretary such of the powers and functions granted to
			 the Committee by this Act as it determines appropriate.
				(2)Additional
			 committeesThe Committee is authorized to appoint from among its
			 members such other committees as it determines necessary and to assign to
			 committees so appointed such survey and advisory functions as the Committee
			 deems appropriate to assist it in exercising its powers and functions under
			 this Act.
				(h)Chairperson
				(1)ElectionThe
			 election of the Chairperson and Vice Chairperson of the Committee shall take
			 place at each annual meeting occurring in an even-numbered year.
				(2)SubstitutionThe
			 Vice Chairperson shall perform the duties of the Chairperson in the absence of
			 the Chairperson.
				(3)VacancyIn
			 case a vacancy occurs in the chairpersonship or vice chairpersonship, the
			 Committee shall elect a member to fill such vacancy.
				(i)Report
				(1)Annual
					(A)In
			 generalNot later than 30 days after the submittal to Congress of
			 the President’s annual budget request in each year, the Committee shall
			 transmit an annual report to the Secretary for submission to the appropriate
			 congressional committees.
					(B)ContentsSuch
			 report shall deal essentially, though not necessarily exclusively, with policy
			 issues or matters which affect the surface transportation research,
			 development, and technology transfer activities at the Department. Each such
			 report shall comment on the strategic plan developed under
			 section 2. Each such report shall also identify
			 future areas of priority surface transportation research for the
			 Department.
					(2)AdditionalThe
			 Committee shall transmit to the Secretary and the appropriate congressional
			 committees such additional reports on specific policy matters as it determines
			 appropriate.
				5.Office of climate
			 change and environmentSection
			 102(g) of title 49, United States Code, is amended—
			(1)in paragraph (1)
			 in the matter preceding subparagraph (A), by striking Department
			 and inserting Research and Innovative Technology Administration in the
			 Department;
			(2)by redesignating
			 paragraph (2) as paragraph (7);
			(3)by inserting after
			 paragraph (1) the following new paragraphs:
				
					(2)Impact Reduction
				Research Activities
						(A)In
				generalThe Office established under paragraph (1) shall fund or
				coordinate research, development, and technology transfer activities focused
				on—
							(i)reducing vehicle
				miles traveled;
							(ii)reducing
				congestion;
							(iii)reducing
				construction and maintenance-related emissions and energy consumption;
				and
							(iv)in coordination
				with the Environmental Protection Agency and the Department of Energy,
				assessing consumer acceptance of and infrastructure needs for alternative fuels
				and improved vehicle technology and other strategies to reduce greenhouse gas
				emissions and conserve energy arising from surface transportation
				infrastructure, operation, and use.
							(B)ActivitiesResearch activities shall include the
				following:
							(i)Assessments of the
				impact, cost-effectiveness, and collateral benefits of emissions and energy
				reduction strategies.
							(ii)The development
				of technologies, tools, and techniques to reduce emissions and energy
				consumption throughout the life-cycle of transportation infrastructure.
							(iii)Congestion
				reduction and speed management strategies.
							(iv)Assessments of
				the impact of land use change on surface emissions and other factors, such as
				congestion, mobility, and accessibility, and barriers to land use
				change.
							(v)Infrastructure
				requirements for alternative fuels and vehicles.
							(vi)Traveler
				behaviors with respect to mode-choice, response to transportation pricing
				scheme, nonmotorized travel, and other emissions reducing strategies.
							(vii)Emissions and
				energy reduction strategies for freight transportation, including mode shifts,
				freight infrastructure projects, and the effects of land use on freight
				movement.
							(3)AdaptationThe Office shall fund or coordinate
				research on the impacts of climate change on surface transportation
				infrastructure to understand and assess how climate change and variability may
				affect transportation operation and infrastructure.
					(4)Assessment
						(A)In
				generalThe Office shall assess current and historical surface
				transportation infrastructure and fuel demand management strategies that have
				been implemented at the local, State, and national levels for their social,
				economic, and environmental costs and benefits.
						(B)Public
				accessibilityThe results of such assessments shall be made
				publicly available through the Administration’s Web site.
						(5)ModelingThe Office, in consultation with the
				Environmental Protection Agency and other Federal agencies, shall support the
				development of more accurate tools and models for quantifying mobile emissions
				and evaluating surface transportation emissions reductions strategies. The
				tools and models shall incorporate such factors as—
						(A)vehicle
				speed;
						(B)traffic flow;
						(C)land use;
						(D)nonmotorized
				travel;
						(E)transit use;
						(F)traveler behavior;
				and
						(G)commercial traffic
				and freight movement.
						(6)Public
				accessibilityThe results of the research and development carried
				out under this subsection shall be made publicly available to national, State,
				and local transportation planners and
				decisionmakers.
					.
			6.Regional green
			 transportation research centers
			(a)EstablishmentSubchapter I of chapter 55 of title 49,
			 United States Code, is amended by inserting after section 5505 the following
			 new section:
				
					5505A.Regional
				Green Transportation Research Centers
						(a)Green
				transportation infrastructure research and technology transferThe Administrator shall make grants to
				institutions of higher education or consortia thereof to establish and operate
				university transportation centers to carry out research, development, and
				technology transfer activities in the field of green transportation
				infrastructure.
						(b)ObjectivesThe purpose of centers established pursuant
				to this section shall be to—
							(1)generate
				innovative and cost-effective approaches to mitigating environmental impacts
				throughout the lifecycle of transportation infrastructure;
							(2)develop holistic
				approaches to integrating green infrastructure into existing wastewater
				management systems;
							(3)promote adoption
				of innovative green transportation infrastructure systems by State and local
				governments and the private sector; and
							(4)manage technology
				transfer programs to disseminate information on best management practices in
				the area of green transportation infrastructure to State and local governments
				and the private sector.
							(c)Selection of
				grant recipients
							(1)ApplicationsIn order to be eligible to receive a grant
				under this section, a nonprofit institution of higher learning or consortia
				thereof shall submit to the Administrator an application that is in such form
				and contains such information as the Administrator may require.
							(2)Regional
				centersTo the greatest extent practicable, the Administrator
				shall ensure that there is at least one grant recipient from each of the 10
				United States Government regions that comprise the Standard Federal Regional
				Boundary System.
							(3)Selection
				criteriaExcept as otherwise provided by this section, the
				Administrator shall select each recipient of a grant under this section through
				a merit-reviewed competitive process on the basis of the following:
								(A)Demonstrated
				expertise in transportation research and environmental impacts of
				transportation infrastructure.
								(B)Demonstrated
				research capacity and technology transfer resources.
								(C)Existing or
				proposed partnerships with State and local governments and private industry
				involved in transportation-related construction, environmental impact
				mitigation, or other areas related to green transportation infrastructure
				research.
								(D)Capability to
				provide leadership in developing national best management practices, regional
				best management practices, or both in the field of green transportation
				infrastructure.
								(E)Expertise in
				specific regional climate characteristics which impact the effectiveness of
				green transportation infrastructure technologies and practices.
								(F)Demonstrated
				ability to disseminate results of research and education programs through a
				statewide or regionwide continuing education program.
								(G)The strategic plan
				the recipient proposes to carry out under the grant.
								(d)ActivitiesThe types of activities the Secretary may
				support under this section include the following:
							(1)Research and
				development of innovative technologies, construction techniques, or best
				management processes that mitigate the environmental impact of transportation
				infrastructure, including—
								(A)assessments of the
				life-cycle environmental impact of local existing or planned transportation
				infrastructure;
								(B)integration of
				green transportation infrastructure elements into existing transportation or
				waste management systems; and
								(C)research,
				development, testing, and evaluation of new technologies or best management
				practices.
								(2)Establishment and
				operation of a regional technology transfer program to disseminate information
				on new technologies and best management practices to State and local
				governments, institutions of higher education, and private industry in the
				region.
							(3)Study of the
				impact of State, local, and Federal regulations on the implementation of green
				transportation infrastructure technologies and practices. These studies shall
				include collaboration with appropriate Federal agencies to evaluate the effect
				of and possible changes to Federal and State regulations that impede
				implementation of green transportation infrastructure.
							(4)Public education efforts to raise awareness
				of green transportation infrastructure technologies, including activities to
				raise awareness and foster collaboration among regional governments, private
				industry, and other public and private stakeholders.
							(e)Annual
				meetingThe Administrator
				shall convene an annual meeting of the Centers established pursuant to this
				section in order to foster collaboration and communication among Center
				participants and disseminate best management practices.
						(f)DefinitionIn
				this section, the term green transportation infrastructure
				includes infrastructure that—
							(1)preserves and
				restores natural processes, landforms (such as flood plains), natural vegetated
				streamside buffers, wetlands, or other topographical features that can slow,
				filter, and naturally store stormwater runoff and floodwaters for future water
				supply and recharge of natural aquifers;
							(2)utilizes natural
				design techniques that infiltrate, filter, store, evaporate, and detain water
				close to its source;
							(3)minimizes the use
				of impervious surfaces in order to slow or infiltrate precipitation;
							(4)minimizes
				life-cycle energy consumption, including during construction, maintenance, use
				by vehicles, and destruction and recycling; and
							(5)minimizes
				life-cycle air
				pollution.
							.
			(b)Conforming
			 amendmentThe table of sections for such subchapter is amended by
			 inserting after the item relating to section 5505 the following new
			 item:
				
					
						5505A. Regional Green Transportation
				Research
				Centers.
					
					.
			7.National research
			 council reviewThe
			 Administrator shall contract with the National Research Council to conduct a
			 review of the surface transportation research, development, and technology
			 transfer activities at the Turner Fairbank Highway Research facility. Such
			 review shall assess the technical merit of research activities at such facility
			 and the degree to which such activities achieve stated objectives and desired
			 impact and make recommendations on how to improve the quality and efficiency of
			 such activities.
		8.Pavement
			 research, technology transfer, and education program
			(a)EstablishmentThe Administrator shall, in consultation
			 with appropriate Department modal agencies, establish a pavement research,
			 deployment, and education program (in this section referred to as the
			 Program).
			(b)PurposeThe
			 purpose of the Program shall be to—
				(1)address the need
			 to advance pavement research; and
				(2)coordinate
			 technology transfer efforts related to paving materials.
				(c)FunctionThe
			 Program, in coordination with Department modal agencies, shall provide funding
			 to UTCs and other institutions of higher education to conduct research,
			 development, and technology transfer activities about paving materials and
			 practices.
			(d)ActivitiesActivities
			 carried out by the Program shall include—
				(1)research and
			 development of innovative technologies and techniques to reduce the cost and
			 environmental impact of paving materials and practices, including research
			 on—
					(A)paving materials
			 with improved durability;
					(B)methods that
			 decrease the energy use in, and emissions resulting from, paving practices;
					(C)paving materials
			 that decrease environmental impact;
					(D)methods to
			 decrease the overall life-cycle cost of paving materials and practices;
					(E)construction
			 techniques to increase safety and reduce construction time and traffic
			 disruption and congestion;
					(F)pavement
			 evaluation technologies and techniques; and
					(G)paving materials
			 utilizing more recycled and locally available natural material;
					(2)effective
			 technology transfer, including efforts on—
					(A)identifying and
			 addressing barriers to implementation for developed paving materials and
			 practices; and
					(B)addressing the
			 data needs of stakeholders by developing independent studies and assessments on
			 topics, including—
						(i)durability of
			 paving technologies;
						(ii)emissions from
			 construction practices;
						(iii)life-cycle
			 cost-effectiveness of paving materials and strategies; and
						(iv)environmental
			 impact of paving technologies; and
						(3)establishing
			 grants to institutions of higher education to develop training and education
			 programs for workforce professionals in the areas of paving materials and
			 practices.
				(e)ReportNot
			 later than 6 months after the date of enactment of this Act, the Administrator
			 shall submit a report to the appropriate congressional committees on the
			 results of the long-term pavement performance program and how the Department
			 intends to organize, maintain, and utilize the database.
			9.DefinitionsFor purposes of this Act, the following
			 definitions apply:
			(1)AdministrationThe
			 term Administration means the Research and Innovative Technology
			 Administration in the Department of Transportation.
			(2)AdministratorThe term Administrator means
			 the Administrator of the Research and Innovative Technology
			 Administration.
			(3)Appropriate
			 congressional CommitteesThe
			 term appropriate congressional committees means the Committee on
			 Science and Technology and the Committee on Transportation and Infrastructure
			 of the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
			(4)DepartmentThe
			 term Department means the Department of Transportation.
			(5)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			(6)UTCThe
			 term UTC means a university transportation center established
			 under section 5506 of title 49, United States Code.
			10.Authorization
			(a)Surface
			 transportation research, development, and technology programTo carry out surface transportation
			 research, development, and technology activities, such sums as are necessary
			 shall be available.
			(b)University
			 transportation researchTo carry out section 5505 and section
			 5506 of title 49, United States Code, such sums as are necessary shall be
			 available.
			
